DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed 6/24/2022 are entered and fully considered. The amendments incorporate the claim limitations indicated allowable into independent form.
Allowable Subject Matter
Claims 1-5 and 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,
	the coextrusion die of LAVOIE is fed by melt extruders 104, 106, 108, and 110 [0039]. The reference does not teach a step of extruding the first thin film battery component onto a substrate and subsequently coextruding the first thin film battery component (already extruded onto a substrate) and second thin film battery component into a multilayer film using a coextrusion die followed by the claimed surface treatment. The coextruder in LAVOIE receives a hot melt before coextrusion in contrast to receiving a thin film that has been deposited on a substrate.
Regarding claim 16,
	The temperature of the hot rollers in OKADA can be at the melting point of the binder [0175]. Accordingly, the hot rolling step can be a melting step. However, the compression of the film to form a denser layer cannot reasonably be interpreted to be removing “polymer binder material from the surface region via a surface melting”.
Regarding claim 17,
	The examiner was unable to find a solvent brushing process that removes polymer binder material from the surface region in combination with the formation of first and second thin film battery components that are co-extruded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712